               Case 1:18-cv-09705-RA-BCM Document 29 Filed 07/11/19 Page 1 of 3


                                         SEWARD            &   KISSEL LLP
                                                 ONE BATTERY PARK PLAZA
                                                NEW YORK, NEW YORK 10004

ANNE C. PATIN                                      TELEPHONE: (212) 574-1200                                 901 K STREET, NW
    PARTNER                                        FACSIMILE: (212) 480-8421                               WASHINGTON, DC 20001
 (212) 574-1516                                       WWW.SEWKIS.COM                                     TELEPHONE: (202) 737-8833
patin@sewkis.com                                                                                          FACSIMILE: (202) 737-5184


                                                                               July 11, 2019
     VIAECF
     Honorable Barbara C. Moses
     United States Magistrate Judge
     U.S. District Court for the Southern District of New York
     40 Foley Square, Courtroom 1506
     New York, New York 10007

                       Re:      Cardaci v. Van Eck Associates Corporation, et al.
                                Case No. 18 Civ. 09705 (RA) (BCM) (S.D.N.Y.)

     Dear Magistrate Judge Moses:

      We represent Van Eck Associates Corporation ("VanEck") and Jan van Eck ("Mr. van Eck") (collectively
      "Defendants"). In accordance with Judge Abrams' Rule 3, we respond to the letter dated July 8, 2019 (the
      "July 8 Letter") submitted by plaintiff Catherine Cardaci ("Plaintiff') requesting the Court to compel
      Defendants to produce certain documents unrelated to and far afield of her allegations in the Amended
      Complaint (Dkt. No. 19)that she personally was discriminated against by Defendants. 1

      Defendants have responded to Plaintiff's 117 Document Requests and 19 Interrogatories by retrieving and
      searching nearly 600,000 emails and documents and producing more than 4,671 pages of documents. 2 That
      effort was time consuming and expensive.

     Not only does Plaintiff seek to significantly expand the timeframe for discovery beyond any allegation in
     her Amended Complaint, which would exponentially compound Defendants' obligations without basis,
     Plaintiff also seeks documents regarding compensation and performance and the personnel files of
     approximately 50 other VanEck employees who were not similarly situated to Plaintiff. Plaintiff was the
     only Chief Marketing Officer until she was advised that her at-will employment was terminated on
     August 16, 2018 for insufficient performance. Plaintiff was told of her insufficient performance in February
     2018 (during her 2017 annual review) and July 2018 (her 2018 mid-year review) in addition to ongoing
     informal critiques that the documents produced clearly show. Plaintiff understood in February 2018 that
     her performance was viewed as unsatisfactory and so told at least two managers in the Marketing
     department (Laura Jones and Anthony Vitalone).

      Defendants object to these document requests and other document requests because they are unrelated to
      Plaintiff's claims that she: (1) received unequal pay as compared to her predecessor, Harvey Hirsch (see
      Amended Complaint, 51 ); (2) was terminated because her grand jury service was extended (id. ,, 97-98);
      and (3) was subjected to unspecified gender discrimination and retaliation.




                        Judge Abrams referred this discovery dispute after Plaintiff had submitted her July 8 Letter.
              2
                        Rolling productions of documents responsive to Plaintiff's initial requests are ongoing. Plaintiff
      also served a Second Request for Production of Documents on June 14, 2019.
         Case 1:18-cv-09705-RA-BCM Document 29 Filed 07/11/19 Page 2 of 3

Honorable Barbara C. Moses
July 11, 2019
Page 2

Plaintiff does not allege a pattern-and-practice discrimination claim. Plaintiff alleges that Mr. Hirsch was
her sole comparator. Defendants have produced, and have agreed to produce additional documents going
back as far as 2007, showing Mr. Hirsch's compensation and performance. Nevertheless, Plaintiff wants
to comb through thousands of documents and personal information regarding dissimilar VanEck employees
that have no bearing on Plaintiffs claims. The task of retrieving and reviewing tens of thousands of
additional emails and documents would not be proportional to the needs of the case and would impose an
unwarranted burden and expense on Defendants, who already have incurred substantial expense in
responding to Plaintiff's discovery. 3

1. Time Frame: Defendants object to retrieving, reviewing and producing documents dated before
November 2014 (the date of Plaintiff's hire) and after September 18, 2018, the last day following the
termination of Plaintiff's employment that she had to accept a generous separation package (approximately
$550,000) offered to her by VanEck. See Ex. 2 (Defendants' Responses and Objection to Plaintiff's First
Request for the Production of Documents), at 5. Documents before November 2014 and beyond September
18, 2018 do not bear on Plaintiff's compensation, the terms and conditions of her employment, her
termination, or Defendants' reasons for terminating her employment. Defendants have made two limited
exceptions to resolve disputes with Plaintiff. Defendants have produced documents related to Mr. Hirsch's
compensation in 2013 and 2014, and have agreed to produce documents related to his compensation and
performance from 2007 until the date he retired. Defendants also produced documents from various
employees' personal devices through and including December 31, 2018 based on counsel's representation
that Plaintiff is entitled to see if any of them were communicating about Plaintiff or this case.
2. Other Employees' Compensation, Peiformance Reviews and Personnel Files: Defendants have
objected to Plaintiffs requests for documents related to compensation and performance and the personnel
files 4 for approximately 20 senior executives who had completely different roles and responsibilities at
VanEck, as well as compensation and performance documents for all marketing department personnel
(approximately 29 people). See Ex. 2, Requests Nos. 9, 11, 13, 16, 18, 24, 26, 72 and 97. Plaintiff alleges
that Mr. Hirsch was her only comparator. Plaintiff does not allege that she received less pay than "C-Suite"5
executives, marketing employees, or non-marketing employees. None of them performed similar work,
requiring similar skill, effort and responsibility. For example, other senior employees include the General
Counsel, the Chief Operating Officer, Portfolio Managers of investment funds and the Head of Human
Resources, as well as others who have completely different roles and responsibilities than Plaintiff. The
marketing department rep01ied to Plaintiff, so she is not similarly situated to the marketing staff. What
others may have been compensated and how their compensation may have compared to Plaintiff have no
bearing on Plaintiff's claim that she received unequal pay as compared to Mr. Hirsch, or her other claims. 6

                   To the extent Plaintiff cites cases in support of her position, they are inapposite as set forth in
Defendants' response to Plaintiff's deficiency letter which is attached to the July 8 Letter as Exhibit C, and attached
hereto for ease of reference as Exhibit 1.
         4
                   Plaintiff's offer to limit her request for personnel files to "performance, hiring, discipline,
promotion, compensation and termination" would increase, not decrease, the burden on Defendants. Further, there
are privacy concerns with producing documents relating to individuals who are not parties to this lawsuit.
Accordingly, Defendants object to this purported compromise. See July 8 Letter, at n.11.
         5
                   Defendants have objected to Plaintiff's fictitious term, "C-Suite," because they never used any such
term.
         6
                   Plaintiffs do not have free rein to seek discovery throughout an employer's work force. See, e.g.,
Bellinger v. Astrue, No. CV-06-321 (CBA), 2009 U.S. Dist. LEXIS 71727, at *4-17 (E.D.N.Y. Aug. 14, 2009)
(denying motion to compel answers to interrogatories regarding comparators in single-plaintiff Title VII gender
discrimination equal pay case). Rather, "courts must impose reasonable limits on the scope of permissible discovery
based upon the specific facts of particular cases." Id. at *16-17. Even when disparate treatment is alleged "the
comparisons underlying claims of disparate treatment must be carefully drawn." See also Duck v. Port Jefferson Sch.
Dist., No. 07CV2224 (ADS) (WDW), 2008 U.S. Dist. LEXIS 39695, at *8-9 (E.D.N.Y. May 14, 2008) (citations
         Case 1:18-cv-09705-RA-BCM Document 29 Filed 07/11/19 Page 3 of 3

Honorable Barbara C. Moses
July 11, 2019
Page 3

3. Compensation and Performance Reviews of Female Employees and their Potential Comparators:
Plaintiff does not make any factual allegation that she was paid less than Mr. Hirsch because other female
employees in other departments at VanEck with different responsibilities and different job functions were
paid less than a supposed male comparator. Nor does Plaintiff make any factual allegation that any female
was paid less than a male comparator (e.g., who, how much, what year(s)), or that any female complained
to HR (none did) that she was paid less than a male comparator. Plaintiff only alleges that she has an
unspecified understanding that this may have happened. None of these requests bear on Plaintiff's claims
that she-not others -was subjected to discrimination. See Ex. 2, Request Nos. 38-57 and 76-77.
4. "Informal Meetings": Plaintiff seeks documents related to "informal meetings" between Mr. Van Eck
and his direct reports to somehow show that Plaintiff was treated differently than others. It would not be
possible to search for documents related to "informal meetings" given that it is a vague term and would
require the review of countless emails and calendar entries that could be responsive. This would be a
tremendous burden on Defendants both in terms of time and resources. Documents related to "informal
meetings" with others are therefore outside the scope of discovery and Defendants stand by their objection.
See Ex. 2, Request No. 78.
5. Plaint!ff's Successor: Defendants' promotion of Kristen Capuano, a woman, to the head of the
marketing department, months after Plaintiff's employment ended, has no bearing on Plaintiff's claims.
Documents concerning Ms. Capuano's promotion, performance during her 12-year career with VanEck in
the Marketing Department, and her compensation would not be relevant to Plaintiffs allegations, which do
not include any claim that Plaintiff was discriminated against because Ms. Capuano was promoted. See
Ex. 2, Request No. 98.
6. Search Terms: Two weeks after Defendants' counsel had already fo1mulated search terms and
commenced email and document retrieval and review, Plaintiff's counsel sent proposed search terms.
Notably, Plaintiff does not contend that there are gaps in the more than 4600 pages of documents Defendants
have produced. Defendants' counsel explained that they were not going to deploy Plaintiffs search terms
because they would duplicate what was already done. Plaintiff's search terms were largely the same and
for the same custodians. Plaintiff is not entitled to audit Defendants' discovery efforts conducted in good
faith, especially where, as here, there is no suggestion that expected documents were not produced.
Duplication of Defendants' efforts already undertaken is not necessary and would be time consuming and
expensive imposing additional undue burden on Defendants.

Broad and liberal construction of discovery under the Federal Rules is not a license to require production
of documents about other dissimilar employees or other attenuated matters that have nothing to do with
Plaintiff's claims. Requiring Defendants to retrieve and review tens of thousands of additional emails and
documents would not be proportional to the needs of the case, and would impose an unwarranted burden
and expense on Defendants. Accordingly, Plaintiff's request to compel should be denied.

                                                                       Respectfully submitted,



                                                                                  Isl
                                                                       Anne C. Patin
SK 02130 0022 8325597


omitted) (denying the production of certain employee personnel files, noting that the plaintiff must show she was
"similarly situated in all material respects to the individuals with whom she seeks to compare herself'). Cf Pena v.
Bd. ofElections, 16-CV-00427 (VEC) (BCM), 2017 U.S. Dist. LEXIS 17392, at *26 (S.D.N.Y Feb. 6, 2017) (holding
that to be similarly situated, colleague must be subject to same supervisory authority, engaged in the same conduct,
held to same standards and held comparable positions).
